Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 9/8/2021 has been entered.

Drawings Objection 
            The amended Fig.5 (see below) is objected to because it contains new matter due to the change of the shape for the longitudinal slit 14.  Further, in the amended figure, reference numerals “13” and “14” do not designate the key-shaped slots and the longitudinal slit, respectively.  
    PNG
    media_image1.png
    363
    742
    media_image1.png
    Greyscale

           Please amend original Fig.5 by providing a leadline for reference numeral “14”.


    PNG
    media_image2.png
    342
    833
    media_image2.png
    Greyscale


Claim Objection
Claims 17-32 are objected to because of the following informalities:
(1) In claim 17, line 10, “keyhole shaped” should read --keyhole-shaped--.  Note line 8 of the claim.
(2) In claim 19, “theclamping” should read --the clamping--.
(3) In claim 23, line 2, “arranged in the middle of each first recess” should read --each arranged in the middle of a respective one of the two first recesses--.
(4) In claim 24, line 2, “threadednuts” should read --threaded nuts--.
(5) In claim 27, line 3, after “fastener (15,16)”, --of the chain saw arrangement--should be added.
(6) In claim 28, line 6, “motorunit” should read --motor unit--.
(7) In claim 29, line 2, “drivingsprocket” should read --driving sprocket--.
(8) In claim 31, line 1, “theend” should read --the end--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.      The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 28-32 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
           (1) In claim 28, lines 5-6, “the motorized chain saw motorunit” has no clear antecedent basis.  The phrase should read --the motorized chain saw arrangement--. 
           (2) In claim 31, line “key hole-shaped slots adapted to receive a fastener” is incorrect.  The phrase should read --key hole-shaped slots each adapted to receive a fastener--. 
           (3) In claim 31, line 4, “a motorized chain saw arrangement” is vague.  Is it in addition to the one previously cited? 
           (4) The scope of claim 32 is confusing.  While the preamble calls for guide bar, the main body of the claim clearly recites alignment structure of the motorized chain saw arrangement as part of the claim combination.

Claim Rejection - 35 U.S.C. 102(a)(1)
1.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundstrom (U.S. Patent No. 5,983,508).
Regarding claims 28 and 29, Sundstrom discloses a method to remove and/or replace a saw chain (see column 2, line 34) from a guide bar (15) in a motorized chain saw arrangement (11) comprising:
           partially detaching a clamping plate (19, i.e. by loosening up nuts 23/24) from the motorized chain saw arrangement (11) to release a guide bar (15);
           displacing the guide bar (15) in a longitudinal direction towards a driving sprocket (14) on the motorized chain saw arrangement (11); 
           detaching the saw chain from the guide bar (15), and 
           displacing the guide bar (15) further towards the driving sprocket (14).  
 
Claim Rejection - 35 U.S.C. 103
1.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.        Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Strunk (U.S. Patent No. 2,765,821) in view of GB 539,956.  
           Regarding claim 31, Strunk discloses a guide bar (12) for a motorized chain saw arrangement (see Fig.1), wherein the end portion of the guide bar (1) adjacent a drive motor (11) of the chain saw arrangement is provided with a longitudinal slit (19) but lacks key hole-shaped slots.
           GB ‘956 shows a guide bar (8) provided with key hole-shaped slots (17) each adapted to receive a fastener (18).
           Therefore, it would have been obvious to one skilled in the art to modify Strunk  by providing the guide bar (12) with key hole-shaped slots each adapted for receiving a fastener to facilitate holding/securing the guide bar (12) as taught by GB ‘956.
           Regarding claim 32, Strunk’s longitudinal slit (19) cooperates with an alignment structure (8) attached to the chain saw arrangement.  
3.        Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over GB 539,956 in view of Strunk (U.S. Patent No. 2,765,821).  
           Regarding claim 31, GB ‘956 shows a guide bar (8), wherein an end portion thereof is provided with key hole-shaped slots (17, see Fig.8) but lacks a longitudinal slit.
           Strunk shows a guide bar (12) provided with a longitudinal slit (19) at an end portion thereof to allow for adjustment of the guide bar (12) with respect to a sprocket (15) of a power driven chainsaw arrangement thus adjusting the tension of a saw chain (16) that is supported by the guide bar (12).  
          Thus, it would have been obvious to one skilled in the art to modify GB ‘956 by providing the guide bar (8) with a longitudinal slit to allow for saw chain tension adjustment as taught by Strunk.
           Regarding claim 32, Strunk’s longitudinal slit (19) cooperates with an alignment structure (8) attached to the chain saw arrangement.  GB ‘956 as modified also processes such characteristic. 

Indication of Allowable Subject Matter
1.        Claims 17-27 are objected to but would allowable if amended to overcome the objection set forth.
2.        Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
           Newly added claims 28-30 have a broader scope than that of original method claims 12-14 that require all the structure cited in the product claim from which they depend.    
           Newly added claims 31 and 32 have a broader scope than that of the original claim 15 which is a combination claim requiring “for being comprised in a motor saw arrangement”.  

Action Made Final
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724